EXHIBIT 10.37 People’s Republic of China Mining permits (copy) Permit#: 3707821111001 Ownership of mining right: Zhucheng City Ziyang Ceramic Co., Ltd. Address: Zhucheng city, Huang Hua Town Zhu Pan San Village Mine Name: Zhu Pan San Village Clay Quarry Economic Type: private enterprises Minerals to be mined: Mining method:Open-pit mining Production scale: Mining area: 133200 square meters Term: 8 years from 2011/11/01 to 2019/10/31 Stamped by Zhucheng City Office of Mineral Resources Management Mining Registration Seal 2011/11/02 Printed by the Ministry of Land Resources of the People’s Republic of China Mining area inflection point coordinates: XY A: 397354120734358 B: 397354420734205 C: 397373820734209 D: 397373520734355 Mining depth: 19 Meters
